Mr. Justice Sulzbacher
delivered the following opinion of the court:
This is an appeal taken from a judgment rendered by the District Court of San Juan in a cause instituted against Modesto Villegas, Tomás Crispin, Félix Encarnación and Eusta-quio Aquino, for assault and battery. The defendants were tried by a jury and sentenced as follows: Modesto Villegas, to the penalty of one year and six months’ imprisonment, and the others to two years and six months each; together with a proportional part of the costs upon each. In the record is found a bill of exceptions, duly signed by the presiding judge, based entirely upon a consideration of the evidence by the jury. As this court has held, and now repeats, the jury is the *463only judge of the facts and of the veracity of the witnesses. They see them and hear them testify, and are the only ones who can jndge as to their credibility, and only in exceptional cases, of which there are few examples, when a jury commits a manifest abuse of power in this respect, will the trial court or the Supreme Court set aside the verdict and grant a new trial; but nothing of this kind appears from the record after a careful examination of the same. Only errors of law should be considered and reviewed on an appeal to the Supreme Court. Questions of fact upon which the appellate court is asked to pass must be stated with great precision so that the court may know what they are and determine whether the decision of the district court was erroneous.
The only point which still merits consideration is not found in the bill of exceptions, where it should have been, but was urged orally on the trial. It appears that the court ruled that the challenges should first be taken for cause and after-wards peremptorily with respect to each juror at the time he presented himself to the court. To this ruling the attorney for the defense took an exception, claiming the right which he had to reserve the peremptory challenges until the jury was formed. When the jury had been formed and only two peremptory challenges had been taken by the attorney for the defense, the court permitted him to interpose four challenges more, which, together with the two he had already taken, made a, total of six, which is the number which he had a right to exercise. But the court would not have committed any error even if it had adhered in every respect to the ruling which it first made, because the law provides that the challenge must be taken when the juror appears, and before he is sworn to try the cause; but the court may for cause permit it to be taken after the juror is sworn, and before the jury is completed, leaving it to the discretion of the court.
The judgment of the district couri was rendered on November 20, 1903, and the hearing took place before this court *465on the 19th of the present month. On March 10, 1904, the Legislative Assembly of Porto Rico repealed section 237 of the Penal Code, under -which the defendants were accnsed, tried and convicted, and passed a new law regarding assault and battery, changing the penalty to a fine of not less than fifty dollars nor more than one hnndred dollars, or imprisonment in jail not less than one month nor more than one year, or both fine and imprisonment. The attorney for the appellants contended upon the hearing of this canse before this conrt that when a new law makes better the condition of an accnsed party in a criminal canse, in accordance with the' general principles of jurisprudence the new law should be-applied. The act of March 10, 1904, although it repeals section 237 of the Penal Code, should be considered as a substitute of the latter, and is therefore applicable to the present case. The judgment of the district court must therefore be affirmed, the same being modified as set forth in the decision, of this court.
Bedded accordingly.. I
Chief Justice Quiñones and Justices Hernández, Figueras and MacLeary concurred.